                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF ARKANSAS
                                    FORT SMITH DIVISION

ERIC ROSHAUN THURAIRAJAH                                                                 PLAINTIFF

v.                                     Case No. 2:16-CV-02123

TROOPER LAGARIAN CROSS                                                                 DEFENDANT

                                       OPINION AND ORDER

           Before the Court are Plaintiff’s motion (Doc. 72) for attorney’s fees and costs and brief in

support (Doc. 73) and Defendant’s response (Doc. 75) in opposition. The motion will be granted

in part.

           At the outset, the Court rejects Defendant’s argument that the opinion of the Supreme Court

and the concurring opinion in Farrar v. Hobby, 506 U.S. 103 (1992) dictate that Plaintiff should

be awarded no fees. While it is true that the jury did not award Plaintiff more than nominal

damages, this is not a case where Plaintiff won only “‘the moral satisfaction of knowing that a

federal court concluded that [his] rights had been violated’ in some unspecified way.” Farrar, 506

U.S. at 114 (quoting Hewitt v. Helms, 482 U.S. 755, 762 (1987)). Plaintiff demonstrated that

Defendant violated Plaintiff’s first and fourth amendment rights in a very specific way—by

arresting Plaintiff for exercising his right to free speech despite clearly established constitutional

law prohibiting that arrest. Despite this violation of clearly-established constitutional law, defense

counsel, who are not merely private attorneys for Defendant in his individual capacity but Assistant

Attorneys General for the State of Arkansas, argued the issue of liability to the extent that they

took an interlocutory appeal. 1 Having lost that appeal, on remand defense counsel nevertheless




           1
          The Court of Appeals has already awarded fees and costs for Plaintiff’s appeal, and the
instant order will not duplicate those fees.
                                                    1
made numerous attempts to convert the damages trial into a referendum on liability. The Assistant

Attorneys General knew that the issue of liability had already been decided. Contrary to their

position, awarding Plaintiff some measure of fees does not result in a windfall.

       The Court has reviewed the affidavits and billing records Plaintiff has provided and made

a lodestar calculation to determine what amount of fees it is reasonable to award to Plaintiff.

Plaintiff’s attorney, Whitfield Hyman, suggests that $200.00 per hour is a reasonable billing rate

for an attorney with similar experience in this geographic region working on this type of case.

That rate would be reasonable in a mine-run case. This was not a mine-run case, however. This

case involved litigation against a State of Arkansas law enforcement officer who violated clearly-

established constitutional rights. The circumstances leading up to the violation made for a

somewhat unsympathetic Plaintiff, and the damages alleged by the Plaintiff were not so great as

to make the case universally appealing, decreasing the available pool of attorneys to take this case.

What is more, though Defendant’s violation of the constitution was clear, Plaintiff’s counsel was

nevertheless forced to contend with zealous opposition on that issue by the State of Arkansas,

itself. A more reasonable hourly rate under these circumstances is $250.00 per hour.

       Plaintiff prevailed only on the issue of liability, however, and that matter was determined

on summary judgment. Because the trial in this case following remand was limited to the issue of

damages, and because Plaintiff was awarded only nominal damages, Plaintiff cannot fairly be said

to have prevailed on any post-remand issues. Therefore, for any fee (or cost) award to be

reasonable, it must exclude those hours expended and costs incurred following remand. The Court

has reviewed Plaintiff’s counsel’s billing records for hours worked on this case prior to appeal,

and finds that 60.4 hours were reasonably expended. A lodestar calculation suggests that an

attorney’s fee of $15,100 is reasonable, and there is no apparent reason to depart from this amount.



                                                 2
The Court will award Plaintiff $15,100 in attorney’s fees.

       The Court has also scrupulously reviewed the costs Plaintiff incurred prior to interlocutory

appeal. Title 28 U.S.C. § 1920 sets out those costs that typically may be billed by a prevailing

party. With respect to the filing fee, Plaintiff proposes taxing only half against Defendant, as the

other half is attributable to his case against dismissed Defendants Sheriff Bill Hollenbeck and

Sebastian County, Arkansas. The Court will reduce this by half again, as the half Plaintiff proposes

to tax may be attributed not only to his case against Defendant, but his official-capacity claims

against the State of Arkansas (on which he did not prevail). Accordingly, the costs to be taxed for

the filing fee are limited to $100. Additionally, approximately five pages of the printed complaint

bore no relation to the personal-capacity case against Defendant, and so the printing fees for that

document will be reduced to $0.90. The remaining costs incurred prior to interlocutory appeal

appear reasonable. The Court will award Plaintiff $509.05 in costs.

       IT IS THEREFORE ORDERED that Plaintiff’s motion for attorney’s fees and costs

(Doc. 72) is GRANTED IN PART. Plaintiff is awarded $15,100 in attorney’s fees against

Defendant, and the Court is to tax costs against Defendant in the amount of $509.05.

       IT IS SO ORDERED this 28th day of October, 2019.


                                                             /s/P. K. Holmes, ΙΙΙ
                                                             P.K. HOLMES, III
                                                             U.S. DISTRICT JUDGE




                                                 3
